 



Exhibit 10.1
MANAGEMENT SERVICES AND RESOURCES AGREEMENT
     Management Services and Resources Agreement dated as of April 27, 2007,
(“Agreement”) by and among Calamos Asset Management, Inc. (“CAM”), a Delaware
corporation having an office located at 2020 Calamos Court, Naperville, Illinois
60563, Calamos Property Holdings LLC, a Delaware limited liability company
having an office located at 2020 Calamos Court, Naperville, Illinois 60563
(“CPH”) and Calamos Family Partners, Inc., a Delaware corporation having an
office located at 2020 Calamos Court, Naperville, Illinois 60563 (“CFP”).
W I T N E S S E T H:
     WHEREAS, CAM and CFP entered into that certain Management Services
Agreement dated October 28, 2004 and amended April 29, 2005, and CAM and CPH
entered into that certain Management Services Agreement dated April 29, 2005;
     WHEREAS, the real estate and office related services previous rendered
under CPH and its subsidiaries has since transferred under CFP and its
subsidiaries;
     WHEREAS, each party continues to seek the expertise and management services
of the other party;
     WHEREAS, each party wishes to enter into a new agreement to reflect, among
other matters, the current service relationship between the parties as well as
the sharing of resources; and
     WHEREAS, each party is willing and qualified to provide and share their
expertise, management services and resources to each other on the terms and
subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Services and Resources. During the term of this Agreement each party
shall, either directly or through one or more of its subsidiaries or affiliates,
provide services or resources to the other party or its subsidiaries and
affiliates. Services and resources shall be provided to the extent requested and
available, and substantially on the same basis as a party provides the services
and resources for its own management and operations, without priority or
preference to a party’s own operations or employees. “Services” shall include
the following and shall not be limited to the examples provided:
     (i) Personnel. Personnel services: including, hiring, termination,
personnel transfer, benefits administration and employee relations services.

Page 1 of 5



--------------------------------------------------------------------------------



 



     (ii) Payroll. Payroll services: including, processing payroll, preparing
payroll tax returns, mailing payroll checks, participating in payroll related
audits and preparing W-2 and 1099 forms.
     (iii) Insurance. Insurance services: including, obtaining property,
casualty (including general liability and worker’s compensation), and crime and
fiduciary insurance.
     (iv) Employee Benefits. Employee benefits: including, medical, dental,
life, travel accident and disability insurance, and pension and 401(k) benefits.
     (v) General Corporate. General corporate services, including, accounting,
cash management, information technology, legal, and tax services.
     (vi) Property Management. Property management services, including,
maintaining and operating base building systems; developing and managing
building operating budgets; ensuring compliance with all building codes;
managing security systems; conducting building inspections and fire drills;
managing engineering, site maintenance, housekeeping, janitorial and trash
hauling services; and marketing and leasing vacant space.
     (vii) Facilities Management. Facilities management services, including,
interfacing with landlords; developing and managing facilities operating
budgets; maintaining floor plans and managing the allocation of space; providing
strategic and tactical planning services; maintaining current and accurate
as-built drawings and specifications; coordinating internal moves; managing the
overall maintenance program, tenant improvements and alterations, furniture
inventory, mail, records, food service, outside contractors, suppliers and
vendors; and providing porter service.
     (viii) Development Management. Development management services, including,
master planning; negotiating agreements; managing the request for proposal
process and the design and development of buildings and sites; and developing
marketing materials and plans.
     (ix) Miscellaneous. Such other services and benefits as the parties hereto
shall mutually agree upon from time to time.
     “Resources” shall include any of the following tangible or intangible
assets or resources of a party:
     (i) Real Estate. Office space, storage space, parking, signage or any other
physical facility owned or controlled by any party to this Agreement and the
building systems, such as HVAC, electricity and other utilities, provided to
such facilities, if any.
     (ii) Furniture, Fixtures and Equipment. Any and all furniture, fixtures or
equipment owned or controlled by any of the parties hereto, including, without
limitation vehicles, aircraft, office furniture, office supplies, computers,
copiers, printers or other office equipment.

2



--------------------------------------------------------------------------------



 



     (iii) Intangible Property. Trademarks, patents, logos, software licenses,
or other intellectual property owned or controlled by a party hereto, as well as
any joint marketing materials or sponsorships obtained or disseminated by the
parties hereto.
     2. Payment. In full consideration for Services and Resources, the recipient
of the Services or Resources shall pay the provider an amount equal to any
Direct Cost (as defined below) and any Allocation Expense (as defined below).
Invoices shall be on a monthly basis and payments shall be made monthly, in
arrears. For purposes of this Agreement, “Direct Cost” means the direct
out-of-pocket expenses incurred by the rendering party, which are paid or
payable to third parties in connection with providing a Service or Resource to
the other party; including, without limitation, shipping, handling, travel
expenses, professional fees, printing and postage. For purposes of this
Agreement, “Allocation Expense” means the applicable portion of the total
expenses paid or incurred by the rendering party and its subsidiaries or
affiliates in connection with providing a Service or Resource for the other
party and based on allocation metrics mutually agreed upon by the parties.
     3. Inspection. A party and its agents and representatives, at its expense,
shall have the right to examine the books and records of the other party and its
subsidiaries and affiliates, but only to the extent it relates to the Direct
Cost and other expenses referred to in this Agreement; provided, however, that
such examination may only be conducted during regular business hours and upon
ten (10) days’ prior written notice.
     4. No Property Transferred. This Agreement solely relates to the provision
of Services and Resources. No tangible personal property of any party hereto
shall be under the control or possession of, or transferred to, the other party
as a result of this Agreement, except as expressly provided herein.
     5. No Agency. The parties hereto are independent contractors and nothing in
this Agreement is intended to, nor shall it, create any agency, partnership or
joint venture relationship between them. With respect to any third party, no
party hereto, or any or its officers, directors, employees or agents, shall have
the right or authority to bind or otherwise obligate the other parties hereto in
any way as a consequence of this Agreement.
     6. Term and Termination. The Agreement shall initially have a term of one
(1) year, and shall be automatically renewed for a period of one (1) year at the
end of each term, provided that either party may terminate this Agreement on
thirty (30) days’ prior written notice to the other party.
     7. Indemnification. Each of the Parties hereto (each an “Indemnifying
Party”) shall indemnify, defend, save and hold harmless the other parties
hereto, their direct and indirect subsidiaries, and their subsidiaries’
officers, directors, employees and agents (collectively, the “Indemnified
Parties”) from and against any and all damages incurred or sustained by the
Indemnified Parties to the extent they arise out of any (i) breach by the
Indemnifying Parties of any of their covenants, agreements or obligations
contained in this agreement or (ii) the Indemnifying Parties’ negligence,
misconduct or disregard of their duties hereunder.
     For purposes of this section, “damages” shall mean all actions, costs,
damages, disbursements, obligations, penalties, liabilities, taxes, losses,
charges, expenses, assessments,

3



--------------------------------------------------------------------------------



 



judgments, settlements or deficiencies of any nature whatsoever, whether
foreseeable or unforeseeable (including, without limitation, any interest,
penalties, reasonable investigation, legal, accounting and other costs and
expenses incurred in the investigation, collection, prosecution and defense of
any action, suit, proceeding or claim and amounts paid in settlement) that may
be imposed or otherwise incurred or suffered by an Indemnified Party; provided,
however, that damages shall exclude, consequential, special, exemplary or
punitive damages.
     8. Miscellaneous.
     (a) This Agreement shall be governed by the laws of the State of Illinois.
     (b) This Agreement sets forth the entire agreement among the parties hereto
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements. No provision of this Agreement may
be waived or amended, except in writing executed by both parties.
     (c) This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and together which shall constitute one and
the same instrument.
     (d) The failure of any party to exercise any right or remedy provided for
herein shall not be deemed a waiver of any right or remedy hereunder.
     (e) If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or otherwise unenforceable, such
determination shall not affect the validity or enforceability of any remaining
provisions of this Agreement. If any provision of this Agreement is invalid
under any applicable statute or rule of law, it shall be enforced to the maximum
extent possible so as to effect the intent of the parties, and the remainder of
this Agreement shall continue in full force and effect.
     (f) Any and all notices or communications hereunder shall be sufficiently
given if in writing and sent by hand, telecopier, reputable overnight courier or
by certified mail, return receipt requested, postage prepaid, addressed to the
party to receive the same at its address as set forth in the preamble hereof, or
to such other address as the party to receive the same shall have specified by
written notice given in the manner provided for in this Section. Such notices or
other communications shall be deemed to have been given on the date of such
delivery. Any party may change its address for the purpose of this Agreement by
notice to other parties given as aforesaid.
     (g) This Agreement shall be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and assigns, provided that
neither party may assign any of its rights hereunder without the prior written
consent of the other.
     9. Other Agreements. Notwithstanding anything to the contrary contained
herein, to the extent that the terms and conditions of any agreement governing a
rendering party’s use of a Resource prohibit another party’s use of said
Resource, then such rendering party shall have no obligation to share said
Resource in accordance with the terms of this Agreement.
[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                      CALAMOS ASSET MANAGEMENT, INC.       CALAMOS FAMILY
PARTNERS, INC.    
 
                   
By:
  /s/ Patrick H. Dudasik
 
      By:   /s/ Chris C. DeMaio
 
   
 
                   
Name:
  Patrick H. Dudasik       Name:   Chris C. DeMaio    
 
                   
Title:
  EVP, COO, CFO and Treasurer       Title:   SVP, CFO and Treasurer    
 
                                CALAMOS PROPERTY HOLDINGS LLC.    
 
                   
 
          By:   /s/ Chris C. DeMaio
 
   
 
                   
 
          Name:   Chris C. DeMaio    
 
                   
 
          Title:   SVP, CFO and Treasurer    

5